DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed February 5, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-12 and 14-20 are allowable over the references of record for at least the following reasons:
	Claim 1: each of the inserts having a member at an axial end of each insert closest to the vanes, the member extending into one of the grommets.
	Claim 15: the inserts having members at an axial end of each insert closest to the vanes, the members extending into the grommets.  
	Claim 20: inserts between the shroud and the grommets, the inserts engaging the axial ends of the shrouds, the inserts having flanges at axial ends of the inserts closest to the vanes, the flanges being offset from an insert gas path surface of the inserts, the flanges extending into the grommets and the grommets engaging both side of the flanges, the annular inner shroud, the inserts and the grommets forming a smooth gas path transition between the shroud gas path surface, the grommet gas path surface and the insert gas path surface.  
	The closest prior art is the Barnett ‘578 reference.  The Barnett ‘578 reference fails to disclose all of the features of amended claims 1, 15, and 20.  Furthermore, modification of the Barnett ‘578 reference to arrive at the language of amended claims 1, 15, and 20 would render the Barnett ‘578 reference inoperable for its intended purpose.  The Barnett ‘578 reference discloses an insert that is flat on the side that is axially closest to the vanes.  If the Barnett ‘578 reference were modified so that the insert including a member that extended into a grommet, it would no longer conform to the sides of the vane rendering it inoperable for holding the vane.  Accordingly, there is allowable subject matter. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747